Citation Nr: 1624643	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  16-02 29A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to payment of attorney's fees in the amount of $1,117.20 to Attorney Barry P. Allen.

(The Veteran has additional appeals pending that will be addressed in a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran served on active duty in the Army from December 1953 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that the Veteran's former representative was potentially entitled to fees in the amount of $1117.20.  The Veteran perfected an appeal of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

This is a simultaneously contested claim. A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3(p) (2015).

In the Veteran's February 2016 VA Form 9 (Appeal to the Board of Veterans' Appeals), he indicated that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  There is no indication that any steps have been taken to address this hearing request, and this request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2015).  On remand, a hearing should be scheduled with the proper notice sent to both parties.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a VLJ from the Board.  The AOJ must follow the procedures outlined under 38 C.F.R. § 20.713(a)  pertaining to hearings in simultaneously contested claims, which include written notice to both the Veteran and his former representative of the date, time, and location of the hearing.  Such notice must be associated with the claims file.  

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




